Case 2:19-cv-05527-LDH-RML Document 7 Filed 10/04/19 Page 1 of 1 PageID #: 22



                                     UNITED STATES
                         SECURITIES AND EXCHANGE COMMISSION
                               NEW YORK REGIONAL OFFICE
                                       200 VESEY STREET, SUITE 400
                                     NEW YORK, NEW YORK 10281-1022
                                                                                 WRITER’S DIRECT DIAL LINE
                                                                                      (212) 336-0121


                                              October 4, 2019

Via ECF
Hon. LaShann DeArcy Hall
United States District Court
Eastern District of New York
225 Camden Plaza East
Brooklyn, New York 11201

          Re:    SEC v. Pereira
                 No. 19 Civ. 5527

Dear Judge Hall:

          We represent the Plaintiff, Securities and Exchange Commission (“Commission”), in this
action.

        Enclosed for the Court’s consideration is a proposed partial Judgment on consent against
Defendant Gino M. Pereira. Pursuant to the proposed Judgment, Mr. Pereira consents to the
imposition of an injunction against future violations of Section 10(b) of the Securities Exchange
Act of 1934 (“Exchange Act”), and Rule 10b-5 thereunder, a permanent officer and director bar
pursuant to Exchange Act Section 21(d)(2), and a penny stock bar pursuant to Exchange Act
Section 21(d)(6). The proposed Judgment leaves monetary remedies for later resolution upon
further consent or by the Commission’s motion.

       If the proposed Judgment is acceptable to the Court, we respectfully request that the
Court docket it with its Consent.


                                              Respectfully submitted,



                                              Tejal D. Shah

cc:       Peter Ginsberg, Esq.
          Sullivan & Worcester LLP
          1633 Broadway
          New York, NY 10019
